Citation Nr: 0314349	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-24 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits, in the amount of $7604.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1952 to June 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the Committee 
on Waivers and Compromises (Committee) of the Los Angeles, 
California, Regional Office (RO) which determined that a 
waiver of the recovery of an overpayment of improved pension 
benefits in the amount of $4,194 was not warranted.  
Thereafter, a second overpayment in the amount of $3410 was 
created.  In an October 2000 determination, the Committee 
determined that a waiver of the recovery of both 
overpayments, together totalling $7604, was not warranted.  
Thereafter, a third overpayment in the amount of $1723 was 
created, but due to an action reinstating the veteran's 
pension benefits, it was liquidated.  The veteran did not 
appeal that action.  The veteran's appeal is limited to the 
first two overpayments.  


REMAND

Throughout his appeal period, the veteran has disputed the 
calculation of the overpayment at issue, in the total amount 
of $7604.  Specifically, he contends that he has had out of 
pocket medical expenses which were not used to reduce his 
income from the date of the initial retroactive adjustment, 
in February 1996.  Beginning in February 1998, the veteran's 
unreimbursed medical expenses were considered, but not before 
that time.  The veteran has reinforced that point several 
times and the RO has acknowledged that he sought medical 
assistance outside of VA treatment.  

The veteran, as noted, has disputed the validity of the 
amount of the debt at issue.  The United States Court of 
Appeals for Veterans Claims ("the Court") has held that when 
a veteran questions the validity of the debt when the issue 
is entitlement to a waiver of the recovery of an overpayment, 
the VA must make a determination on the validity of such 
debt.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Thus, 
Schaper requires that the creation issue be adjudicated prior 
to a consideration of whether waiver is warranted on the 
merits.  Therefore, since the veteran and his representative 
have requested that the VA consider whether or not the debt 
of $7604 was properly created, the Board refers this matter 
to the RO for adjudication.  See also VAOPGCPREC 6-98.

Under the circumstances of this case, the Board concludes 
that additional development is required prior to appellate 
review.  In addition to the above development, the Board 
notes that obtaining an updated Financial Status Report (FSR) 
may be useful in readjudicating this claim. 

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  The RO should contact the veteran in 
order to verify the amount of 
unreimbursed medical expenses that he 
incurred from 1996 to 1998.  After 
providing the veteran with the 
opportunity to submit any additional 
argument or evidence on this matter, the 
AOJ should formally consider whether the 
overpayment was properly created, to 
include the correct amount of the 
overpayment.  Citations to the 
regulations explaining how and why the 
overpayment was created should be set 
forth.  

2.  In the event that the overpayment is 
found to have been properly created and 
if an overpayment still exist once 
unreimbursed medical expenses have been 
considered, the AOJ should provide the 
veteran with a blank FSR and request that 
he complete this form accurately and 
return it to the AOJ.

3.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the 
Committee should again consider the 
veteran's request for waiver.  If the 
claim remains denied, the case should be 
returned after compliance with requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




